      Case 1:17-cv-00203-KMW Document 188 Filed 03/01/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


PEARSON EDUCATION, INC.; CENGAGE
LEARNING, INC.; and MCGRAW-HILL GLOBAL
EDUCATION HOLDINGS, LLC,


               Plaintiffs,
                                                            Case No. 17-cv-203-KMW
v.

DANN DIVINE; DAPHNEE DIVINE; REJOICE
SENAYE; MAWULI KRAH; ROSCHELLE
SALMON; JOSHUA KHALIFA; BRIDGEPORTS
INT’L INC.; and HAPPY FAMILIES INT’L INC.,

                       Defendants.


     [PROPOSED] FINAL JUDGMENT AND INJUNCTION AS TO DEFENDANTS
      DANN DIVINE, DAPHNEE DIVINE, REJOICE SENAYE, MAWULI KRAH,
              ROSCHELLE SALMON, BRIDGEPORTS INT’L INC.,
                     AND HAPPY FAMILIES INT’L INC.

       Plaintiffs Cengage Learning, Inc., McGraw Hill LLC (successor in interest to McGraw-

Hill Global Education Holdings, LLC), and Pearson Education, Inc. (collectively, the “Plaintiffs”)

filed a complaint against Dann Divine, Daphnee Divine, Rejoice Senaye, Mawuli Krah, Roschelle

Salmon, Bridgeports Int’l Inc., and Happy Families Int’l Inc. (“Defendants”), alleging claims of

infringement pursuant to the Copyright Act, 17 U.S.C. § 101, and trademark counterfeiting

pursuant to the Lanham Act, 15 U.S.C. § 1114. The parties indicate that they have settled this

matter. In connection therewith, the parties have jointly stipulated to entry of this Final Judgment

and Permanent Injunction.

       NOW THEREFORE, it is hereby:

       I.      ORDERED that final judgment is ENTERED for Plaintiffs against Defendants.

               Each party shall bear its own costs and expenses, including its attorney’s fees.
      Case 1:17-cv-00203-KMW Document 188 Filed 03/01/21 Page 2 of 6




       II.     ORDERED that a permanent injunction is ENTERED in this action as follows:

               Defendants, their officers, directors, members, agents, and attorneys, their personal

               representatives, heirs, executors, administrators, agents, and assigns, and all those

               in active concert or participation with them who receive actual notice of this

               injunction are enjoined from:

               a. Directly or indirectly infringing any of Plaintiffs’ Copyrighted Works,

                  including any copyrighted work published under any of the imprints

                  identified on Appendix A hereto1 (the “Imprints”);

               b. Directly or indirectly infringing any of Plaintiffs’ Marks, including such

                  trademarks associated with the Imprints2;

               c. Directly or indirectly manufacturing, reproducing, importing, distributing

                  (including returning goods purchased from another), offering for sale,

                  and/or selling infringing copies of Plaintiffs’ Copyrighted Works and/or

                  Plaintiffs’ Marks; and

               d. Knowingly (i.e., with actual knowledge or reason to know) enabling,

                  facilitating, permitting, assisting, soliciting, encouraging, or inducing

                  others to directly or indirectly infringe, manufacture, reproduce, import,



1
 “Plaintiffs’ Copyrighted Works” means any and all textbooks or other copyrighted works, or
portions thereof, whether now in existence or later created, regardless of media type, the
copyrights to which are owned or exclusively controlled by any of the Publishers or their parents,
subsidiaries, affiliates, predecessors, successors, and assigns, whether published in the United
States or abroad.
2
  “Plaintiffs’ Marks” means any and all trademarks and service marks, whether now in existence
or later created, which are owned or exclusively controlled by any of the Publishers or their
parents, subsidiaries, affiliates, predecessors, successors, and assigns, whether used in commerce
in the United States or abroad
Case 1:17-cv-00203-KMW Document 188 Filed 03/01/21 Page 3 of 6




          distribute, offer for sale, and/or sell infringing copies of Plaintiffs’

          Copyrighted Works and/or Plaintiffs’ Marks

III.   ORDERED that the funds in the following accounts listed below shall be

       disbursed to Plaintiffs through their counsel Oppenheim + Zebrak, LLP:

       a) JPMorgan (Account No. ***2619)

       b) Capital One (Account No. ***7218)

       c) Capital One (Account No. ***7017)

       d) Capital One (Account No. ***7286)

       e) Capital One (Account No. ***9131)

       f) Capital One (Account No. ***6376)

       g) Capital One (Account No. ***3005)

       h) Capital One (Account No. ***9263)

       i) Capital One (Account No. ***8247)

       j) Capital One (Account No. ***0978)

       k) Capital One (Account No. ***9308)

       l) Capital One (Account No. ***7046)

       m) Capital One (Account No. ***0945)

       n) Capital One (Account No. ***6800)

       o) Capital One (Account No. ***0919)

       p) Capital One (Account No. ***1181)

       q) Capital One (Account No. ***2143)

       r) Capital One (Account No. ***6166)

       s) JPMorgan (Account No. ***0322)
Case 1:17-cv-00203-KMW Document 188 Filed 03/01/21 Page 4 of 6




      t) JPMorgan (Account No. ***0238)

      u) JPMorgan (Account No. ***2978)

      v) JPMorgan (Account No. ***2623)

      w) JPMorgan (Account No. ***3880)

      x) JPMorgan (Account No. ***5643)

      y) E-TRADE (Account No. ***8091)

      z) E-TRADE (Account No. ***8092)

      aa) E-TRADE (Account No. ***9894)

      bb) E-TRADE (Account No. ***0547)

      cc) E-TRADE (Account No. ***7739)

      dd) E-TRADE (Account No. ***3348)

      ee) E-TRADE (Account No. ***2727)

      ff) E-TRADE (Account No. ***2729)

      gg) Amazon (ASIGJU3E80TZZ)

      hh) Amazon (A1KVXHFGDK18Z6)

      ii) Amazon (AUJVS5879E9OV)

      jj) Amazon (A1SCHPV8CHT0QA)

IV.   ORDERED that, in addition to the disbursement of funds pursuant to Section III

      above, the Defendants shall pay $100,000 to Plaintiffs, through their counsel

      Oppenheim + Zebrak, LLP.

V.    FURTHER ORDERED For avoidance of doubt, and subject to and consistent

      with the terms of this Permanent Injunction, the Preliminary Injunction Order

      currently in place regarding a restraint on Defendants’ accounts at Amazon and
Case 1:17-cv-00203-KMW Document 188 Filed 03/01/21 Page 5 of 6




      financial institutions, including, but not limited to the following accounts at

      Capital One Bank ending *6994, *8464, *4923, *5911, *6035, *1948, *7313,

      *8911, and *5843, is immediately dissolved.

VI.   FURTHER ORDERED that the Court retains jurisdiction for the purpose of

      enforcing this Order. Without limiting the foregoing, in the event Plaintiffs

      discover any new storefronts owned or operated by Defendants in violation of any

      of the terms of this Permanent Injunction, Plaintiffs may move the Court for a

      supplemental order as may be appropriate to effectuate the purposes of this

      Permanent Injunction.


SO ORDERED this _______
                  1st day of ______________,
                                 March       2021.




                                               /s/ Kimba M. Wood
                                             HON. KIMBA M. WOOD
                                             United States District Judge
Case 1:17-cv-00203-KMW Document 188 Filed 03/01/21 Page 6 of 6




                      Appendix A: Plaintiffs’ Imprints

                                Cengage Learning
   Brooks Cole
   Cengage
   Cengage Learning
   Course Technology
   Delmar
   Gale
   Heinle
   Milady
   National Geographic Learning
   South-Western Educational Publishing
   Wadsworth
                                  McGraw Hill
   Irwin
   Lange
   McGraw-Hill
   McGraw-Hill Education
   McGraw-Hill Higher Education
   McGraw-Hill Professional
   McGraw-Hill Ryerson
   McGraw-Hill/Appleton & Lange
   McGraw-Hill/Contemporary
   McGraw-Hill/Dushkin
   McGraw-Hill/Irwin
   McGraw Hill
   NTC/Contemporary
   Osborne
   Schaum’s
                                     Pearson
   Addison Wesley
   Adobe Press
   Allyn & Bacon
   Benjamin Cummings
   Brady
   Cisco Press
   Financial Times Press/FT Press
   IBM Press
   Longman
   New Riders Press
   Peachpit Press
   Pearson
   Pearson Education
   Que Publishing
   Sams Publishing
